     Case 1:20-cv-01697-NONE-BAM Document 11 Filed 04/12/21 Page 1 of 2


 1   Robert Drexler (SBN 119119)
     Robert.Drexler@CapstoneLawyers.com
 2   Molly DeSario (SBN 230763)
     Molly.DeSario@CapstoneLawyers.com
 3   Jonathan Lee (SBN 267146)
     Jonathan.Lee@CapstoneLawyers.com
 4   Capstone Law APC
     1875 Century Park East, Suite 1000
 5   Los Angeles, California 90067
     Telephone:    (310) 556-4811
 6   Facsimile:    (310) 943-0396
 7   Attorneys for Plaintiffs Gerardo Torres
     and Tawni Vandagriff
 8
     LINDA CLAXTON, CA Bar No. 125729
 9   linda.claxton@ogletree.com
     ARMIG K. KHODANIAN, CA Bar No. 302307
10   armig.khodanian@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK
11   & STEWART, P.C.
     400 South Hope Street, Suite 1200
12   Los Angeles, CA 90071
     Telephone:    213-239-9800
13   Facsimile:    213-239-9045
14   Attorneys for Defendant
     REXEL USA, INC.
15

16                                UNITED STATES DISTRICT COURT

17                         FOR THE EASTERN DISTRICT OF CALIFORNIA

18
19   GERARDO TORRES and TAWNI                    Case No.: 1:20-cv-01697-NONE-BAM
     VANDAGRIFF, individually, and on behalf
20   of other members of the general public      ORDER RE: JOINT STIPULATION
     similarly situated,                         FOR LEAVE TO FILE FIRST
21                                               AMENDED COMPLAINT
22                  Plaintiffs,
23          vs.
24   REXEL USA, INC., a Delaware corporation;
     and DOES 1 through 10, inclusive,
25
                    Defendants.
26
27

28


                                                ORDER
     Case 1:20-cv-01697-NONE-BAM Document 11 Filed 04/12/21 Page 2 of 2


 1                                              ORDER

 2          Having reviewed the Parties’ Joint Stipulation for Leave to File First Amended

 3   Complaint and GOOD CAUSE APPEARING therefore, the Court orders as follows:

 4          1.      Plaintiffs are granted leave to file their proposed First Amended Complaint.

 5          2.      Defendant shall have 30 days from the filing of the First Amended Complaint to

 6   file its responsive pleading.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     April 9, 2021                             /s/ Barbara   A. McAuliffe            _
10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                    Page 1
                                                    ORDER
